Exhibit 10.5

INLAND NORTHWEST BANK

NON-QUALIFIED STOCK OPTION PLAN

(Approved by Directors 7/21/92)

(Revised 12/21/93)

(Revised 12/21/99)

(Revised 4/16/02)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Purpose    3 Shares Subject to the Plan    3 Administration of the Plan    3
Duties of Board    3 Grant of Options    3

Determine Optionees

   3

Determine Exercisability

   3

Determine Terms of Option Agreement

   3 Terms and Conditions of Options    4

Option Price

   4

Number of Shares

   4

Exercise of Option

   4 Specific Terms of the Option Agreement    4

Withholding Taxes

   4

Termination of Employment

   4

Commission of a Crime

   4

Beach of Fiduciary Obligation

   5

Breach of Employment Terms

   5

Nontransferability

   5

Adjustments

   5

No Claim to Stock Option

   5

No Rights as Shareholder

   5

No Right to Continued Employment

   5

Unsecured Obligation

   5

Compliance With Other Laws and Regulations

   5

Restrictions

   6

Investment Representation and Restrictions

   6

Governing Law

   6

Attorneys’ Fees

   6

Entire Agreement; Amendment

   6

Dissolution of Bank or Issuer

   6 Determination of Fair Market Value    8 Reservation of Shares of Stock    8
Amendment and Discontinuance    8 Effective Date of the Plan    8

 

2



--------------------------------------------------------------------------------

INLAND NORTHWEST BANK

NON-QUALIFIED STOCK OPTION PLAN

1. Purpose. The purpose of this Plan is to provide a means whereby INLAND
NORTHWEST BANK (the “bank”) may, through the grant of non-qualified stock
options to Key Employees, as defined below, attract and retain persons of
ability as employees and motivate such employees to exert their best efforts on
behalf of the Bank. The term “Key Employees” means employees of the Bank or
other individuals rendering services to the Bank who, in the judgment of the
Board referred to in Section 3 below, are considered especially important to the
future of the Bank.

2. Shares Subject to the Plan. The number of shares which may be issued pursuant
to the options granted by the Board under this Plan shall not exceed 139,205
shares of the Common Stock of Northwest Bancorporation, Inc., the parent company
of the Bank and the Issuer herein, pursuant to authorization granted by the
Issuer (“stock”). 125,000 additional shares were reserved and set aside by the
Board of Directors of the Issuer on March 19, 2002 for issuance pursuant to
options granted under this Plan in addition to the 14,205 shares not subject to
an outstanding option on that date. Such shares are authorized and unissued
shares until the option is exercised. Any shares subject to an option which
expires for any reason or is terminated unexercised as to such shares may again
be subject to an option granted under this Plan.

3. Administration of the Plan. The Plan shall be administered by the Bank’s
Board of Directors (the “Board”).

4. Duties of Board. The Board shall interpret the Plan, prescribe, amend and
rescind any rules and regulations necessary or appropriate for the
administration of the Plan, and make such other determinations and take such
other action as it deems necessary or advisable. Any interpretation,
determination or other action made or taken by the Board shall be final, binding
and conclusive.

5. Grant of Options. Subject to the provisions of this Plan, the Board shall:

(a) Determine Optionees. Determine and designate, from time to time, those Key
Employees to whom options are to be granted and the number of shares of Stock
subject to such options;

(b) Determine Exercisability. Determine the time or times when and the manner in
which each option shall be exercisable and the duration of the exercise period;
and

(c) Determine Terms of Option Agreement. Determine, pursuant to Sections 6 and
7, all terms and conditions regarding each option issued pursuant to this Plan.

The Board shall have the sole and absolute discretion to issue options for
differing numbers of shares and on differing terms even if said options are
granted at the same time.

 

3



--------------------------------------------------------------------------------

6. Terms and Conditions of Options. Each option granted under the Plan shall be
evidenced by an Option Agreement in a form determined by the Board and shall set
forth the following:

(a) Exercise Price. The per share exercise price shall be one hundred percent
(100%) of the fair market value of said share on the date the option is granted.

(b) Number of Shares. Each Option Agreement shall state the total number of
shares of Stock to which it pertains.

(c) Exercise of Option. The Option Agreement may permit the Optionee to exercise
the option in installments. The Option Agreement shall specify when and/or upon
the occurrence of what events or conditions the right to exercise shall accrue
and the period for which the right to exercise any option or installment thereof
shall remain open; provided, however, that said period shall in no event be
greater than ten (10) years from the date of grant.

7. Specific Terms of the Option Agreement. Unless the Board determines
otherwise, each Option Agreement issued pursuant to this Plan shall contain the
following provisions:

(a) Withholding Taxes. Whenever shares of stock are issued pursuant to this
Plan, the Board shall (i) require the recipient of the stock to remit to the
Bank an amount sufficient to satisfy all withholding and employment taxes, and
(ii) may make such other arrangements for the payment of taxes, including
bonusing the Optionee the amount thereof, as the Board shall determine.

(b) Termination of Employment. If an Optionee’s employment with the Bank
terminates for any reason other than a discharge by the Bank “for cause” or
termination as a result of the Optionee’s death or disability, then, subject to
Section 7(o), the Optionee may, within a period of ninety (90) days beginning
the day following the date of such termination of employment, exercise any
rights under outstanding Option Agreement(s), to the extent the Optionee was
entitled to exercise such rights on the date of such employment termination. In
the event of the death or disability of the Optionee while employed by the Bank,
the Personal Representative of the Optionee’s estate (or any other legal
successor to the Optionee) may, subject to Section 7(o), within a period ending
on the anniversary date of the Optionee’s date of death or disability, exercise
any rights under outstanding Option Agreement(s), to the extent the Optionee was
entitled to exercise such rights on the date of the Optionee’s death or
disability. For the purposes of the foregoing, Optionee’s employment shall be
considered to have terminated by reason of disability if Optionee, because of a
physical or mental disability, will be unable to perform the duties of his or
her customary position of employment with the Bank for an indefinite period
which the Board determines to be of a long and continued duration and the date
of disability shall be the date of said determination by the Board. If the
Optionee’s employment is terminated by the Bank “for cause,” all rights under
any Option Agreement, both accrued and unaccrued, shall terminate and lapse.
Thus, upon the date of a termination of the Optionee by the Bank “for cause,” no
unexercisable option or increment thereof shall thereafter become exercisable
and no further exercises with respect to outstanding and exercisable options or
increments thereof may occur. For the purpose of this Section 7(b), any of the
following shall constitute a basis for a “for cause” termination:

(i) Commission of a Crime. Commission by the Optionee of any crime involving
moral turpitude or any felony.

 

4



--------------------------------------------------------------------------------

(ii) Breach of Fiduciary Obligation. The Optionee’s wilful breach of any
fiduciary obligation owed to the Bank.

(iii) Breach of Employment Terms. The Optionee’s failure (for reasons other than
death or disability) to diligently and satisfactorily discharge any material
obligation of employment.

(c) Nontransferability. All rights exercisable under Option Agreements granted
pursuant to this Plan shall be nontransferable by the Optionee (except by will
or by the laws of descent and distribution as set forth in Section 7(b)), and
shall be exercisable during the Optionee’s lifetime only by Optionee.

(d) Adjustments. In the event of any change in the outstanding shares of Stock
by reason of any stock dividend or split, recapitalization, reclassification,
merger, consolidation, combination or exchange of shares, or other similar
corporate change, then, if the Board shall determine, in its sole discretion,
that such change necessarily or equitably requires an adjustment in the number
of shares subject to each outstanding option and the exercise price of the
shares subject to the Options, such adjustments shall be made by the Board and
shall be conclusive and binding for all purposes of this Plan.

(e) No Claim to Stock Option. No employee or other person shall have any claim
or right to be granted options under this Plan.

(f) No Rights as Shareholder. An Optionee shall have no rights as a shareholder
with respect to any Stock subject to an Option Agreement prior to the date of
issuance to the Optionee of a certificate or certificates for such Stock.

(g) No Right to Continued Employment. No option hereunder shall confer upon
Optionee any right with respect to continuance of employment by the Bank, nor
interfere in any way with the right of the Bank to terminate the Optionee’s
employment at any time.

(h) Unsecured Obligation. Optionees under this Plan shall not have any interest
in any fund or specific asset of the Bank by reason of this Plan. No trust fund
shall be created in connection with this Plan or any award hereunder, and there
shall be no required funding of amounts which may become payable to any
Optionee.

(i) Compliance With Other Laws and Regulations. All options hereunder and any
obligation of the Issuer to sell and deliver shares hereunder shall be subject
to all applicable Federal and State laws, rules and regulations and to such
approvals by any government or regulatory agency as may, in the opinion of the
Issuer’s legal counsel, be required. In

 

5



--------------------------------------------------------------------------------

addition, the Issuer shall not be required to issue or deliver any certificates
for Stock prior to (i) the listing of such shares on any stock exchange on which
the Stock may then be listed and (ii) the completion of any registration or
qualification of such shares under any federal or state law, or any rule or
regulation of any government body which the Issuer, on the advice of its legal
counsel, shall determine to be necessary or advisable. An Option hereunder may
not be exercised and the Bank shall have no liability under the Option Agreement
or this Plan if its exercise, or the receipt of Stock pursuant thereto, would,
in the opinion of the Issuer’s legal counsel, be contrary to any applicable law.

(j) Restrictions. All Stock acquired pursuant to Options issued hereunder shall
be subject to any and all federal and state securities law restrictions as well
as other restrictions applicable to the Issuer’s common stock.

(k) Investment Representation and Restrictions. The Board may require Optionee
to furnish, prior to the issuance of any shares upon the exercise of all or any
part of an option, an agreement (in such form as the Board may specify) in which
Optionee represents that the shares acquired are being acquired for investment
and not with a view to the sale or distribution thereof.

(l) Governing Law. Any Option Agreement shall be interpreted, construed and
governed according to the laws of the State of Washington. In the event of a
dispute in which court proceedings occur, the venue for such dispute shall be
Spokane County, Washington.

(m) Attorneys’ Fees. In the event that any party to an Option Agreement shall
bring an action in connection with the performance, breach or interpretation of
such Agreement, or in any way relating to the transactions contemplated thereby,
the prevailing party in such action shall be entitled to recover from the losing
party all reasonable costs and expenses of litigation, including attorneys’
fees, court costs, costs of investigation, accounting and other cost reasonably
related to such litigation, in such amount as may be determined in the sole
discretion of the court having jurisdiction over such action.

(n) Entire Agreement; Amendment. The Option Agreement shall constitute the
entire agreement between the parties thereto respecting options thereunder and
may not be modified or amended, except by a written instrument signed by each of
the parties thereto expressing such modification or amendment. The Option
Agreement shall completely supersede any other agreement (oral or written)
between the parties thereto respecting the options contemplated thereunder.

(o) Dissolution of Bank or Issuer. As soon as practicable after the date of
approval of the legal dissolution or liquidation of the Bank or Issuer, or a
merger or consolidation in which the Bank or Issuer will not be the surviving
corporation, the Board shall give written notice thereof to the Optionee. The
Optionee shall have ten (10) business days from the date of receipt of said
notice to exercise any option to the extent Optionee was entitled to exercise
such right on the date of said approval. Except as provided in the sentence
immediately preceding, upon approval of a transaction described in this
Section 7(o), any and all rights

 

6



--------------------------------------------------------------------------------

under all Option Agreements issued pursuant to this Plan shall terminate. For
purposes of the foregoing, the Personal Representative of a deceased Optionee’s
estate (or other legal successor) shall be considered the Optionee with respect
to rights which, pursuant to Section 7(b), were exercisable on the date
specified by this paragraph.

 

7



--------------------------------------------------------------------------------

8. Determination of Fair Market Value. Whenever this Plan or an Option Agreement
shall require the determination of fair market value of the Issuer’s stock, said
determination shall be made by the Board and when made shall be binding and
conclusive on all parties.

9. Reservation of Shares of Stock. The Issuer from time to time, may reserve and
keep available, or seek from any regulatory body having jurisdiction any
requisite authority necessary to issue and to sell, the number of shares of
Stock that shall be sufficient to satisfy the requirements of this Plan; the
Board of Directors of Northwest Bancorporation, Inc., in its sole discretion,
may reserve and set aside additional shares equal to shares issued pursuant to
stock dividends or other recapitalizations involving shares issued and
outstanding, so that the number of shares reserved for issuance will be equal to
the number of shares subject to the stock options issued as of the stock
dividend or recapitalization declaration date. The inability of the Issuer to
obtain from any regulatory body having jurisdiction the authority deemed
necessary by legal counsel for the Issuer to lawfully issue and sell its Stock
hereunder shall relieve the Bank of any liability with respect to the failure to
issue or sell Stock as to which the requisite authority has not been obtained.

10. Amendment and Discontinuance. The Board may amend, suspend or discontinue
the Plan. Except as authorized herein, the Board may not alter or impair any
Option Agreement previously granted under the Plan, unless the consent of the
Optionee is obtained.

11. Effective Date of the Plan. The initial effective date of the Plan is
July 21, 1992, and continues in effect as revised December 21, 1993,
December 21, 1999, and April 16, 2002.

 

INLAND NORTHWEST BANK By:  

/s/ William E. Shelby

  Chairman of the Board of Directors

 

8